Title: To George Washington from Elkanah Watson, 25 July 1789
From: Watson, Elkanah
To: Washington, George



Sir,
New York 25 July 1789

It is with reluctance that I venture to introduce myself to your attention for a moment in quality of an applicant for the collectors office in one of the districts of Massachusetts. In respect to my family connections—experience in business—& character—I beg leave to refer your Excellency to Messrs Gerry, Leonard & Thatcher of the said state.

I dare not arrest so much of your important time, as to dwell on the circumstance on which I have presumed to found my pretensions to this humble application. I shall therefore only observe, that during the war I supported with reputation an extensive house of trade in the City of Nantes in France under the firm of Watson & Cassoul and by a series of good fortune I was enabled and did extricate many American prisoners from the prisons in England, and at my own private expence supported & sent many others to America; which facts I presume are well known to Doctr Franklin as well as many living evidences in most of the States. I should have tendered my services to your Excellency, in person but I denied myself this honour from your indisposition: however as the gentlemen before mentioned will be so obligeing as to recommend me particularly to your Excellency, and as your Excellency may recollect my person from the circumstance of a Short visit I did myself the Honour to make at Mount Vernon in the winter of 1785 with a gentleman from Alexandria, with letters of introduction from Genl ⟨Greene⟩ & Collo. Fitzgerald as well as being bearer of sundry books from Granville Sharp Esqr. of London. Under these circumstances I am induced to hope my not applying personally may not melitate against any appointment your Excellency may think proper to honour me with. I am with profound veneration Yr Excellencys Most devoted Servant.

Elkanah Watson Junr

